Exhibit 10.1

LIMITED WAIVER AND FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS LIMITED WAIVER AND FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of the 30th day of April, 2010 (this “Amendment”), is
entered into among JACKSON HEWITT TAX SERVICE INC., a Delaware corporation (the
“Parent”), JACKSON HEWITT INC., a Virginia corporation (“Jackson Hewitt”), TAX
SERVICES OF AMERICA, INC., a Delaware corporation (“Tax Services”), and HEWFANT
INC., a Virginia corporation (“Hewfant” and collectively with the Parent,
Jackson Hewitt and Tax Services, the “Borrowers” and each a “Borrower”), the
Lenders (as defined in the hereinafter defined Credit Agreement) party hereto,
and WELLS FARGO BANK, N.A., successor-by-merger to Wachovia Bank, National
Association, as Administrative Agent for the Lenders.

RECITALS

A. The Borrowers, the Lenders and Wells Fargo are parties to that certain
Amended and Restated Credit Agreement, dated as of October 6, 2006, as amended
by the First Amendment to Amended and Restated Credit Agreement, dated as of
October 31, 2007, as amended by the Second Amendment to Amended and Restated
Credit Agreement, dated as of May 21, 2008 and as amended by the Agreement for
Third Amendment of Amended and Restated Credit Agreement, dated as of April 27,
2009 (as further amended, restated and modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

B. The Borrowers have requested certain amendments to the Credit Agreement and
the Administrative Agent and the Lenders have agreed to make such amendments on
the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.1 (Defined Terms). The following defined terms
contained in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

 

  (a) “Applicable Percentage” shall mean at any time from and after the Fourth
Amendment Effective Date, the applicable percentage (i) to be added to the Base
Rate for purposes of determining the Adjusted Base Rate, (ii) to be added to the
LIBOR Rate for purposes of determining the Adjusted LIBOR Rate and (iii) to be
used in calculating the commitment fee payable pursuant to Section 2.9(b), in
each case as determined under the following matrix with reference to the
Leverage Ratio:

 

Level

  

Total

Leverage Ratio

   Applicable
LIBOR Margin     Applicable Base
Rate Margin     Applicable
Commitment
Fee Percentage   I    Greater than 5.5 to 1.0    11.00 %    10.00 %    0.875 % 
II    Less than or equal to 5.5 to 1.0 but greater than 4.0 to 1.0    9.00 %   
8.00 %    0.875 %  III    Less than or equal to 4.0 to 1.0 but greater than 3.0
to 1.0    7.00 %    6.00 %    0.875 %  IV    Less than or equal to 3.0    4.50
%    3.50 %    0.75 % 



--------------------------------------------------------------------------------

On the Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary,
(i) if at any time the Borrowers shall have failed to deliver any of the
financial statements as required by Section 6.1(b) or the Compliance Certificate
as required by Section 6.2(a), then at all times from and including the date on
which such statements and Compliance Certificate are required to have been
delivered until the date on which the same shall have been delivered, each
Applicable Percentage shall be determined based on Level I above
(notwithstanding the actual Leverage Ratio), and (ii) the determination of the
Applicable Percentage shall be subject to Section 2.8(f). For purposes of this
definition, “Adjustment Date” means the day (or, if such day is not a Business
Day, the next succeeding Business Day) ten days following the day of delivery by
the Borrower in accordance with Section 6.1(b) of (i) financial statements as of
the end of and for the period ending April 30, 2011 and (ii) a duly completed
Compliance Certificate with respect to such period. From the Fourth Amendment
Effective Date until the Adjustment Date, each Applicable Percentage shall be
based on Level I above.

 

  (b)

“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, after eliminating interest income,
extraordinary gains and losses and unusual items, plus (ii) the sum of
(A) Consolidated Interest Expense, (B) taxes, (C) depreciation and amortization,
(D) other non-cash charges (provided, however, that any add-back for bad debt
expense shall not exceed $2,000,000) and (E) any amount attributable to any

 

- 2 -



--------------------------------------------------------------------------------

  nonrecurring item, but excluding any cash payments made in such period with
respect to any non-recurring item, in each case to the extent deducted in the
computation of Consolidated Net Income for such period, plus (iii) without
duplication, EBITDA attributable to assets which are the subject of a Permitted
Acquisition consummated during such Reference Period for which the total
consideration (cash and stock) paid by the Parent and its Subsidiaries exceeds
$2,000,000 (provided (x) that the Administrative Agent has received financial
statements or other financial data relating to the calculation of such EBITDA
reasonably acceptable to the Administrative Agent and (y) that the aggregate
amount included in Consolidated EBITDA for any Reference Period pursuant to this
clause (iii) shall not exceed 10% of Consolidated EBITDA calculated without
giving effect to this clause (iii)).

 

  (c) “Permitted Acquisition” means (A) any Acquisition to which the Required
Lenders (or the Administrative Agent on their behalf) shall have given their
prior written consent (which consent may be in their sole discretion and may be
given subject to such additional terms and conditions as the Required Lenders
shall establish) and with respect to which all of the conditions and
requirements set forth in this definition and in Section 6.8, and in or pursuant
to any such consent, have been satisfied or waived in writing by the Required
Lenders (or the Administrative Agent on their behalf), or (B) any Acquisition
with respect to which all of the following conditions are satisfied:

(i) each business acquired shall be within the Line of Business;

(ii) any Capital Stock given as consideration in connection therewith shall be
Capital Stock of the Parent;

(iii) no Default or Event of Default shall have occurred and be continuing at
the time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;

(iv) after giving effect to such Permitted Acquisition and any Borrowings in
connection therewith, the Borrowers shall deliver to the Administrative Agent a
Compliance Certificate demonstrating compliance with the financial covenants
contained in ARTICLE VII, such compliance determined with regard to calculations
made on a Pro Forma Basis for the Reference Period then most recently ended for
which the Administrative Agent has received the financial statements required by
Section 6.1;

(v) During any twelve-month period commencing after the Fourth Amendment
Effective Date and any rolling twelve-month period thereafter: (X) the
Acquisition Amount paid with respect to such Acquisition, together with the
Acquisition Amount paid with respect to all Acquisitions, shall not exceed
$7,000,000 and (Y) the cash portion of any Acquisition Amount paid with respect
to such Acquisition, together with the cash portion of the Acquisition Amount
paid with respect to all Acquisitions, shall not exceed $2,000,000; and

 

- 3 -



--------------------------------------------------------------------------------

(vi) all of the conditions and requirements of Section 6.8 applicable to such
Acquisition are satisfied.

 

  (d) “Revolving Credit Commitment” means, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to the amount set forth opposite
such Lender’s name on Schedule 1.1(a) under the captions “Revolving Credit
Commitment” and “Non-Revolving Revolving Credit Commitment” or, if such Lender
has entered into one or more Assignment and Assumptions, the amount set forth
for such Lender at such time in the Register maintained by the Administrative
Agent pursuant to Section 11.6(c) as such Lender’s “Revolving Credit Commitment”
and “Non-Revolving Revolving Credit Commitment” in either case, as such amount
may be reduced at or prior to such time pursuant to the terms hereof; provided,
however, that after the Fourth Amendment Effective Date, Revolving Loans made by
each Lender which are allocable to such Lender’s Non-Revolving Revolving Credit
Commitment, as identified on Schedule 1.1(a), to the extent repaid, may not be
reborrowed.

1.2 Amendments to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby supplemented by adding the following additional defined
terms, in appropriate alphabetical order:

 

  (a) “Alternative Business Plan” shall have the meaning set forth in
Section 9.1(p).

 

  (b) “Block Amount” shall mean the amounts set forth below during the time
periods set forth below. Any amendment to the Block Amount shall require the
consent of Required Revolving Lenders.

 

Period

   Block Amount

Fourth Amendment Effective Date - May 28, 2010

   $ 93,000,000

May 29, 2010 – June 30, 2010

   $ 84,000,000

July 1, 2010 - July 30, 2010

   $ 72,000,000

July 31, 2010 – August 31, 2010

   $ 63,000,000

September 1, 2010 – September 30, 2010

   $ 55,000,000

October 1, 2010 – October 29, 2010

   $ 38,000,000

October 30, 2010 – November 30, 2010

   $ 27,000,000

December 1, 2010 – December 31 2010

   $ 16,000,000

January 1, 2011 and thereafter

   $ 0

 

  (c) “Business Plan” shall have the meaning set forth in Section 9.1(p).

 

- 4 -



--------------------------------------------------------------------------------

  (d) “Business Plans” shall have the meaning set forth in Section 9.1(p).

 

  (e) “Cash Pay Interest Rate” shall mean: (i) the Base Rate plus 3.5% per annum
and (ii) the LIBOR Rate plus 4.5% per annum.

 

  (f) “Commitment Letter” shall have the meaning set forth in Section 9.1(n).

 

  (g) “Fourth Amendment” means the Limited Waiver And Fourth Amendment to
Amended and Restated Credit Agreement, dated as of the Fourth Amendment
Effective Date, among the Borrowers, the Guarantors, the banks and other
financial institutions party thereto, and the Administrative Agent.

 

  (h) “Fourth Amendment Effective Date” means the Business Day that all
conditions precedent in Article III of the Fourth Amendment shall have been
satisfied or waived in accordance therewith.

 

  (i) “Maximum Cash Amount” shall have the meaning set forth in Section 8.14.

 

  (j) “Net Expenditures” shall mean all Credit Party cash expenditures
(including, but not limited to, cash expenditures in connection with
Acquisitions) less cash receipts, excluding interest income (but including,
interest income received from Franchisees) and interest expense.

 

  (k) “New Term Loan” shall have the meaning set forth in Section 6.10.

 

  (l) “Non-Revolving Revolving Loan” shall have the meaning set forth in Section
2.1(a).

 

  (m) “PIK Interest Rate” shall mean the Adjusted Base Rate or the Adjusted
LIBOR Rate, as applicable, less the applicable Cash Pay Interest Rate.

 

  (n) “Proposal Letter” shall have the meaning set forth in Section 9.1(m).

 

  (o) “Supermajority Lenders” shall mean Lenders holding outstanding Loans
(excluding Swingline Loans) and Unutilized Revolving Credit Commitments (or,
after the termination of the Revolving Credit Commitments, outstanding Loans,
Letter of Credit Exposure and participations in outstanding Swingline Loans)
representing at least two-thirds of the aggregate, at such time, of all
outstanding Loans (excluding Swingline Loans) and Unutilized Revolving Credit
Commitments (or, after the termination of the Revolving Credit Commitments, the
aggregate at such time of all outstanding Loans, Letter of Credit Exposure and
participations in outstanding Swingline Loans).

 

  (p) “Wells Fargo” shall mean Wells Fargo Bank, N.A., successor-by-merger to
Wachovia Bank, National Association. All references in the Credit Agreement to
“Wachovia” shall be deemed references to “Wells Fargo”.

 

- 5 -



--------------------------------------------------------------------------------

1.3 Amendment to Sections 2.1(a) (Loans; Commitments). Section 2.1(a) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (a) On the Third Amendment Effective Date, $225,000,000 of the aggregate
outstanding principal amount of Revolving Loans shall automatically be
consolidated and converted to a term loan in the aggregate principal amount of
$225,000,000 (collectively, the “Term Loans”). On the Fourth Amendment Effective
Date, $70,000,000 of the aggregate outstanding principal amount of Revolving
Loans (collectively, the “Non-Revolving Revolving Loans”) shall remain Revolving
Loans but, to the extent repaid, may not be reborrowed. The remaining
$105,000,000 of Revolving Credit Commitments shall continue to be available,
subject to all terms and conditions set forth in this Agreement and, in addition
the requirement that no Revolving Loans shall be advanced if: (i) the Credit
Parties’ aggregate cash balances exceed $5,000,000 or (ii) the Revolving Loans
would exceed $105,000,000 less the then applicable Block Amount. Schedule 1.1(a)
sets forth the Term Loans of each Term Lender. To the extent repaid, the Term
Loans may not be reborrowed.

1.4 Amendment to Sections 2.1(b) (Loans; Commitments). Section 2.1(b) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (b) Each Revolving Credit Lender severally agrees, subject to and on the terms
and conditions of this Agreement, to make loans (each, a “Revolving Loan,” and
collectively, the “Revolving Loans”) to the Borrowers, from time to time on any
Business Day during the period from and including the Fourth Amendment Effective
Date to but not including the Revolving Credit Termination Date, in an aggregate
principal amount at any time outstanding not exceeding its Revolving Credit
Commitment, provided that no Borrowing of Revolving Loans shall be made if,
immediately after giving effect thereto (and to any concurrent repayment of
Swingline Loans with proceeds of Revolving Loans made pursuant to such
Borrowing), (y) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed its Revolving Credit Commitment at such time or (z) the Aggregate
Revolving Credit Exposure would exceed the aggregate Revolving Credit
Commitments less the then applicable Block Amount. Subject to and on the terms
and conditions of this Agreement, the Borrowers may borrow, repay and reborrow
Revolving Loans, other than Non-Revolving Revolving Loans.

1.5 Amendment to Section 2.8(a) (Interest). Section 2.8(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (a) Interest shall accrue in respect of the unpaid principal amount of each
Loan, from the date of Borrowing thereof until such principal amount shall be
paid in full, (i) at the Adjusted Base Rate, as in effect from time to time
during such periods as such Loan is a Base Rate Loan, and (ii) at the Adjusted
LIBOR Rate, as in effect from time to time during such periods as such Loan is a
LIBOR Loan.

 

- 6 -



--------------------------------------------------------------------------------

1.6 Amendment to Section 2.8(b) (Interest). Section 2.8(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (b) Upon the occurrence and during the continuance of an Event of Default
under Section 9.1(a), and (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the Adjusted Base Rate or the Adjusted LIBOR Rate) plus 2% (or, in the
case of interest, fees and other amounts for which no rate is provided
hereunder, at the Adjusted Base Rate plus 2%), and, in each case, such default
interest shall be payable on demand. To the greatest extent permitted by law,
interest shall continue to accrue after the filing by or against any Borrower of
any petition seeking any relief in bankruptcy or under any law pertaining to
insolvency or debtor relief. By way of further clarification, at the election of
the Administrative Agent and Required Lenders, the foregoing default interest
shall retroactively accrue commencing upon on the date of the occurrence of the
event that, with the giving of notice, passage of time, or both, resulted in
such Event of Default occurring.

1.7 Amendment to Section 2.8(c) (Interest). Section 2.8(c) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (c) Interest shall be payable as follows:

 

  (i) after the Fourth Amendment Effective Date, in respect of each Base Rate
Loan (including any Base Rate Loan or portion thereof paid or prepaid pursuant
to the provisions of Section 2.6, except as provided hereinbelow), accrued (and
therefore unpaid) interest at the Cash Pay Interest Rate in arrears on the third
Business Day of each calendar month, beginning with the first such day to occur
after the Closing Date; provided, that in the event the Loans are repaid or
prepaid in full and the Revolving Credit Commitments have been terminated, then
accrued interest in respect of all Base Rate Loans shall be payable together
with such repayment or prepayment on the date thereof;

 

  (ii)

after the Fourth Amendment Effective Date, in respect of each LIBOR Loan
(including any LIBOR Loan or portion thereof paid or prepaid pursuant to the
provisions of Section 2.6, except as provided hereinbelow), accrued (and
therefore unpaid) interest at the Cash Pay Interest Rate in arrears on the last
Business Day of the Interest Period applicable thereto (subject to the
provisions of Section 2.10(iv)); provided, that in the event

 

- 7 -



--------------------------------------------------------------------------------

  all LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in
full, then accrued interest at the Cash Pay Interest Rate in respect of such
LIBOR Loans shall be payable together with such repayment or prepayment on the
date thereof; and

 

  (iii) in respect of any Loan, whether on account of interest accruing at the
Cash Pay Interest Rate or the PIK Interest Rate, at maturity (whether pursuant
to acceleration or otherwise) and, after maturity, on demand.

1.8 Amendment to Section 2.10 (Interest Periods). Section 2.10 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  2.10 Interest Periods. Concurrently with the giving of a Notice of Borrowing
or Notice of Conversion/Continuation in respect of any Borrowing comprised of
Base Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR
Loans, the Borrowers shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of the Borrowers, be a one or
three month period; provided, however, that:

 

  (i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

 

  (ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

  (iii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

 

  (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

 

  (v) no Interest Period may be selected with respect to the Term Loans that
would end after a scheduled date for repayment of principal of the Term Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Term
Loans that are Base Rate Loans or that have Interest Periods expiring on or
before such principal repayment date equals or exceeds the principal amount
required to be paid on such principal repayment date;

 

- 8 -



--------------------------------------------------------------------------------

  (vi) the Borrowers may not select any Interest Period that expires after the
Maturity Date, with respect to Loans that are to be maintained as LIBOR Loans;

 

  (vii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month;

 

  (viii) the Borrowers may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing; and

 

  (ix) No more than $100,000,000 of LIBOR Loans may have an Interest Period of
three months; provided, however, that to the extent, as of the Fourth Amendment
Effective Date, LIBOR Loans with an Interest Period of three months exceed
$100,000,000, the existence of such excess shall not be deemed a violation of
this clause (ix), provided that no Loans may be converted to or continued as
LIBOR Loans with a three-month Interest Period until such time as Borrowers are
in compliance with this clause (ix).

1.9 Amendment to Section 5.5 (Litigation). Section 5.5 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

  5.5 Litigation. Except as disclosed on Schedule 5.5 or in the Parent’s public
filings with the United States Securities and Exchange Commission as of the
Fourth Amendment Effective Date, there are no actions, investigations, suits or
proceedings pending or, to the knowledge of the Borrowers, threatened, at law,
in equity or in arbitration, before any court, other Governmental Authority,
arbitrator or other Person, (i) against or affecting the Parent or its
Subsidiaries or any of their respective properties that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
(ii) with respect to this Agreement, any of the other Credit Documents or any of
the transactions contemplated hereby or thereby.

1.10 Amendment to Section 6.2(a) (Other Business and Financial Information).
Section 6.2(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

  (a)

Concurrently with each delivery of the financial statements described in
Section 6.1(a) (in the case of Section 7.2) and the variance reports described
in Section 6.2(j)(4) (in the case of Section 7.1), a Compliance

 

- 9 -



--------------------------------------------------------------------------------

  Certificate executed by a Financial Officer of each Borrower, together with a
Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Article VII as of the last day of the period covered by
such Compliance Certificate;

1.11 Amendment to Section 6.2 (Other Business and Financial Information).
Section 6.2 of the Credit Agreement is hereby supplemented by adding the
following subsection 6.2(j):

 

  (j) Additional Reporting. In addition to all reporting currently required
under the Credit Documents, the Credit Parties shall deliver to the
Administrative Agent: (1) monthly internally-prepared financial statements
(which financial statements shall include a calculation of Consolidated EBITDA),
together with variance analysis reasonably acceptable to the Administrative
Agent, within thirty days after each month end; (2) any periodic “flash”, or
similar, reporting packages provided by or at the direction of the chief
financial officer to senior management and/or any special committee(s) of
Borrowers’ board of directors within two days after such reporting packages
being delivered to senior management and/or the special committee(s);
(3) thirteen-week cash flow projections (in a form and substance reasonably
acceptable to the Administrative Agent) within ten Business Days after each
month end; (4) within ten Business Days after each month end, variance reports
showing budget-to-actual for such thirteen-week cash flow projections and, to
the extent available within the Credit Parties existing accounting systems, a
description of material variances; (5) monthly budget-to-actual reports
analyzing the Business Plans within thirty days after each month end;
(6) monthly accounts receivable agings, including but not limited to franchisee
receivables periodic reporting within thirty days after each month end; and
(7) periodic reports regarding refund anticipation loan program funding
progress, financial data, operating data, status updates regarding the
negotiations with franchisees and status updates regarding any negotiations with
Wal-Mart. The Credit Parties shall provide additional information and shall
participate in conference calls and/or meetings with the Administrative Agent,
the Lenders and their respective counsel and financial advisors from time to
time as reasonably requested by the Administrative Agent.

1.12 Amendment to Article VI (Affirmative Covenants). Article VI of the Credit
Agreement is hereby supplemented by adding the following Sections 6.14 and 6.15:

 

  6.14 Cash Dominion. On or before May 14, 2010, all cash of the Credit Parties
(other than cash in an aggregate amount not to exceed $100,000) shall be held in
deposit accounts either located with Administrative Agent or subject to deposit
account control agreements reasonably acceptable to Administrative Agent
pursuant to which such deposit accounts are subject to a first priority lien in
favor of the Administrative Agent.

 

- 10 -



--------------------------------------------------------------------------------

  6.15 New Term Loan. The Credit Parties hereby agree, if requested by all
Lenders, to: (i) convert the Non-Revolving Revolving Loans to a term loan (the
“New Term Loan”), with interest payable in accordance with Section 2.8 hereof
and principal payable (subject to clause (ii) below) on the Maturity Date; and
(ii) proportionately re-allocate the $30 million principal payment due on
April 30, 2011 pursuant to Section 2.6(a) hereof among the existing Term Loans
and the New Term Loan.

1.13 Amendment to Section 7.1 (Leverage Ratio). Section 7.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  7.1 Maximum Net Expenditures. The Borrowers will not permit their Net
Expenditures (measured on a cumulative basis on and after May 1, 2010) to exceed
the amounts set forth below; provided, however, that the Administrative Agent,
in consultation with the Borrowers, shall have the right to modify the amounts
set forth below within five (5) Business Days after the Fourth Amendment
Effective Date to reflect cash receipts and disbursements prior to the Fourth
Amendment Effective Date:

 

Cumulative Through

   Maximum Net
Expenditures

May 31, 2010

   $ 10,680,000

June 30, 2010

   $ 19,200,000

July 31, 2010

   $ 28,200,000

August 31, 2010

   $ 34,900,000

September 30, 2010

   $ 42,000,000

October 31, 2010

   $ 57,200,000

November 30, 2010

   $ 65,100,000

December 31, 2010

   $ 76,300,000

January 31, 2011

   $ 85,900,000

1.14 Amendment to Section 7.2 (Interest Coverage Ratio). Section 7.2 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  7.2 Minimum Consolidated EBITDA. The Borrowers will not permit their
Consolidated EBITDA to be less than: (a) $44,000,000 for the twelve months
ending April 30, 2010; or (b) $55,000,000 for the twelve months ending April 30,
2011.

1.15 Amendment to Section 8.2(ii) (Indebtedness). Section 8.2(ii) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (i) purchase money Indebtedness of the Borrowers and their respective
Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business, including Capital Lease Obligations, and any
renewals, replacements, refinancings or extensions thereof, provided that all
such Indebtedness shall not exceed $1,000,000 in aggregate principal amount
outstanding at any one time;

 

- 11 -



--------------------------------------------------------------------------------

1.16 Amendment to Section 8.2(vi) (Indebtedness). Section 8.2(vi) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (vi) Indebtedness of any Borrower under Hedge Agreements entered into in the
ordinary course of business to manage existing or anticipated interest rate or
foreign currency risks or equity risks related to share repurchases or employee
compensation plans and not for speculative purposes, but only to the extent
entered into on or prior to the Fourth Amendment Effective Date;

1.17 Amendment to Section 8.4(xiv) (Investments). Section 8.4(xiv) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (xiv) other Investments of the Borrowers and their Subsidiaries not otherwise
permitted under this Section 8.4 (including other Investments in Franchisees and
joint ventures, but excluding Investments in Foreign Subsidiaries) in an
aggregate amount not exceeding $3,000,000 at any time outstanding for all such
Investments.

1.18 Amendment to Article VIII (Negative Covenants). Article VIII of the Credit
Agreement is hereby supplemented by adding the following Section 8.14:

 

  8.14 Maximum Cash Balances. Subsequent to June 30, 2010, the Credit Parties
shall not allow their cash balances to exceed $5,000,000 (the “Maximum Cash
Amount”). Any amounts in excess of the Maximum Cash Amount shall immediately be
paid by the Credit Parties to the Administrative Agent to non-permanently reduce
the Revolving Loans (but not the Non-Revolving Revolving Loans).

1.19 Amendment to Section 9.1(b) (Events of Default). Section 9.1(b) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (b) The Borrowers or any other Credit Party shall (i) fail to observe, perform
or comply with any condition, covenant or agreement contained in any of Sections
2.14, 6.1, 6.2(a), 6.2(g)(i), 6.3(i), 6.8 or 6.14 or in ARTICLE VII or ARTICLE
VIII or (ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Section 6.2 (other than Sections 6.2(a) and 6.2(g)(i))
and (in the case of this clause (ii) only) such failure shall continue
unremedied for a period of five (5) days after the earlier of (y) the date on
which a Responsible Officer of a Borrower acquires knowledge thereof and (z) the
date on which written notice thereof is delivered by the Administrative Agent or
any Lender to the Borrowers;

1.20 Amendment to Section 9.1(h) (Events of Default). Section 9.1(h) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $7,500,000 shall be entered or filed against
a Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;

 

- 12 -



--------------------------------------------------------------------------------

1.21 Amendment to Section 9.1 (Events of Default). Section 9.1 of the Credit
Agreement is hereby supplemented by adding the following subsections (l) through
(q):

 

  (l) At any time, a pronouncement, policy statement or similar indication of
intent with regard to regulatory and/or policy changes is issued by the Internal
Revenue Service, Office of Comptroller of Currency, Federal Deposit Insurance
Corporation or similar federal regulatory authority which, in the opinion of
Administrative Agent and Required Lenders, does not permit the refund
anticipation loan program of the Borrowers to continue in a manner acceptable to
the Administrative Agent and Required Lenders, in their reasonable discretion;

 

  (m) Failure of the Credit Parties to deliver to the Administrative Agent, on
or before September 15, 2010 (unless such date is extended by the Administrative
Agent and the Required Lenders), a detailed proposal letter (the “Proposal
Letter”) acceptable to the Administrative Agent and Required Lenders, in their
reasonable discretion, pursuant to which 100% of the Credit Parties’ projected
2011 refund anticipation loan program funding need (as mutually agreed upon by
the Credit Parties, the Administrative Agent and the Required Lenders, and
consistent with the Business Plan) shall be financed (for the avoidance of
doubt, withdrawal or revocation of the Proposal Letter, or material modification
of the same, in a manner unsatisfactory to the Administrative Agent or the
Required Lenders, in their reasonable discretion, shall also constitute an Event
of Default unless a replacement Proposal Letter reasonably acceptable to the
Administrative Agent and Required Lenders is delivered to the Administrative
Agent within ten Business Days of such withdrawal, revocation or material
modification);

 

  (n)

Failure of the Credit Parties to deliver to the Administrative Agent, on or
before November 19, 2010 (unless such date is extended by the Administrative
Agent and the Required Lenders), a commitment letter (the “Commitment Letter”)
acceptable to the Administrative Agent and Required Lenders, in their reasonable
discretion, pursuant to which 100% of the Credit Parties’ projected 2011 refund
anticipation loan program funding need (as mutually agreed upon by the Credit
Parties, the

 

- 13 -



--------------------------------------------------------------------------------

  Administrative Agent and the Required Lenders, and consistent with the
Business Plan) shall be financed (for the avoidance of doubt, revocation of the
Commitment Letter, or material modification of the same, in a manner
unsatisfactory to the Administrative Agent or the Required Lenders, in their
reasonable discretion, shall also constitute an Event of Default);

 

  (o) Failure to execute definitive documentation, on or before December 10,
2010 (unless such date is extended by the Administrative Agent and the Required
Lenders), with respect to a committed refund anticipation loan program funding
facility(ies) in an amount satisfactory to provide not less than 100% of Credit
Parties’ projected 2011 refund anticipation loan program funding needs (as
mutually agreed upon by the Credit Parties, the Administrative Agent and the
Required Lenders, and consistent with the Business Plan);

 

  (p) (i) Failure of the Credit Parties to deliver to the Administrative Agent,
(X) on or before June 9, 2010 (unless such date is extended by the
Administrative Agent and the Required Lenders), their primary 2011 business plan
(the “Business Plan”) in form and substance acceptable to the Administrative
Agent and the Required Lenders, in their reasonable discretion or (Y) on or
before July 5, 2010 (unless such date is extended by the Administrative Agent
and the Required Lenders), their alternative 2011 business plan (the
“Alternative Business Plan” and together with the Business Plan, the “Business
Plans”) in form and substance acceptable to the Administrative Agent and the
Required Lenders, in their reasonable discretion, such acceptance(s) (or
rejection(s)) to be determined and communicated to the Borrowers by no later
than July 30, 2010; (ii) to the extent the Proposal Letter or Commitment Letter
materially impact the Business Plan (as determined by the Administrative Agent
and the Required Lenders, in their reasonable discretion), failure of the Credit
Parties to deliver to the Administrative Agent, within ten Business Days of
receipt by the Credit Parties of notice from the Administrative Agent of such
determination by the Administrative Agent and the Required Lenders, a modified
Business Plan in form and substance acceptable to the Administrative Agent and
the Required Lenders, in their reasonable discretion, such acceptance (or
rejection) to be determined and communicated to the Borrowers by no later than
ten Business Days after receipt thereof; or (iii) to the extent the Borrowers
and the Borrowers’ franchisee committee agree upon the terms of a new form of
franchise agreement and such agreement materially impacts the Business Plans (as
determined by the Administrative Agent and the Required Lenders, in their
reasonable discretion), failure of the Credit Parties to deliver to the
Administrative Agent, within ten Business Days of receipt by the Credit Parties
of notice from the Administrative Agent of such determination by the
Administrative Agent and the Required Lenders, modified Business Plans in form
and substance acceptable to the Administrative Agent and the Required Lenders,
in their reasonable discretion, such acceptance (or rejection) to be determined
and communicated to the Borrowers by no later than ten Business Days after
receipt thereof.

 

- 14 -



--------------------------------------------------------------------------------

  (q) Receipt by any Credit Party of a notice of termination under that certain
Kiosk License Agreement effective March 11, 2009 among Wal-Mart Stores East, LP,
Wal-Mart Stores, Inc., Wal-Mart Stores Louisiana, LLC, Wal-Mart Arkansas, LLC
and Jackson Hewitt Inc., operating certain offices through Tax Services of
America, Inc.

1.22 Amendment to Section 11.5(a)(i) (Amendments, Waivers, etc.). Subsection
11.5(a)(i) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following: “(i) reduce or forgive the principal amount of any
Loan or Reimbursement Obligation, reduce the rate of or forgive any interest
thereon (provided that only the consent of: (X) the Required Lenders shall be
required to waive the applicability of any post-default increase in interest
rates; and (Y) the Supermajority Lenders shall be required to reduce or forgive
the payment of any PIK Interest), or reduce or forgive any fees hereunder (other
than fees payable to the Administrative Agent, the Arranger or the Issuing
Lender for its own account).

1.23 Amendment to Schedule 1.1(a) (Term Loans and Revolving Commitments). The
first table in Schedule 1.1(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the table attached as Exhibit A to this Amendment.

1.24 Amendment to Exhibit C (Compliance Certificate). Exhibit C of the Credit
Agreement is hereby deleted in its entirety and replaced with Exhibit C to this
Amendment.

ARTICLE II

WAIVERS

Effective as of the Fourth Amendment Effective Date, the Administrative Agent
and the Required Lenders hereby waive:

(a) The requirement that Borrowers comply with Section 4.2(b) of the Credit
Agreement as a condition to the Lenders making Loans under the Credit Agreement,
but only to the extent that Borrowers’ inability to comply with Section 4.2(b)
of the Credit Agreement is as a result of Borrower’s inability to make the
representation and warranty set forth in Section 5.10 of the Credit Agreement as
a result of the items set forth in Borrowers’ SEC Form 8-K dated January 27,
2010 with respect to Borrowers’ refund anticipation loan program; and

(b) The requirement that the April 30, 2010 audited consolidated balance sheets,
statements of income, cash flows and stockholders’ equity of the Parent and its
Subsidiaries, required to be delivered pursuant to Section 6.1(b) of the Credit
Agreement, be accompanied by a report that such audited financial statements are
not qualified as to going concern.

(c) The payment of any losses, expenses and liabilities payable by Borrowers
under Section 2.18(ii) of the Credit Agreement as a result of Borrowers’ partial
repayment on account of approximately $72,000,000 of LIBOR Loans continued as
LIBOR Loans on or about April 16, 2010.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF EFFECTIVENESS

This Amendment shall become effective as of the date (the “Fourth Amendment
Effective Date”) when, and only when, each of the following conditions precedent
shall have been satisfied:

(a) The Administrative Agent shall have received, dated as of the Fourth
Amendment Effective Date, an executed counterpart hereof from each of the
Borrowers and the Required Lenders.

(b) The Administrative Agent shall have received, dated as of the Fourth
Amendment Effective Date, an executed counterpart of the Consent, Reaffirmation,
and Agreement of Guarantor from each Guarantor.

(c) The Administrative Agent shall have received, dated as of the Fourth
Amendment Effective Date, an executed counterpart of the Amendment to Security
Agreement, duly completed and executed by the Credit Parties.

(d) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party executing any Credit Documents as
of the Fourth Amendment Effective Date, dated the Fourth Amendment Effective
Date and in form and substance reasonably satisfactory to the Administrative
Agent, certifying (i) that the organizational documents of such Credit Party
have not been amended, amended and restated, or otherwise modified since the
Third Amendment Effective Date (and if such organizational documents have been
amended, amended and restated, or otherwise modified, attaching copies thereof)
and (ii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such Credit
Party, authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above, as applicable.

(e) The Borrowers shall have paid to the Administrative Agent, in immediately
available funds, the $25,000,000 amount required to be paid on or before
April 30, 2010 pursuant to Section 2.6(a) of the Credit Agreement.

(f) The Borrower shall have paid to the Administrative Agent, in immediately
available funds, no less than $65,000,000, which amount shall be applied by the
Administrative Agent to non-permanently reduce the Revolving Loans.

 

- 16 -



--------------------------------------------------------------------------------

(g) The Borrowers shall have paid to the Administrative Agent, for the pro-rata
benefit of each Lender who approves this Amendment, a nonrefundable fee in the
amount of $1,000,000, which fee shall be deemed fully earned as of the Fourth
Amendment Effective Date.

(h) To the extent invoiced at least one (1) Business Day prior to the Fourth
Amendment Effective Date, the Borrowers shall have paid all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto).

ARTICLE IV

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

The Borrowers hereby represent and warrant, on the date hereof and as of the
Fourth Amendment Effective Date, that (i) the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of such date, both immediately before
and after giving effect to this Amendment (except to the extent that: (X) any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date; and (Y) the representations
and warranties contained Section 5.10 of the Credit Agreement are not true and
correct as a result of the items set forth in Borrowers’ SEC Form 8-K dated
January 27, 2010 with respect to Borrowers’ refund anticipation loan program),
(ii) this Amendment has been duly authorized, executed and delivered by the
Borrowers and constitutes the legal, valid and binding obligation of the
Borrowers enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law) and (iii) no
Default or Event of Default shall have occurred and be continuing on the Fourth
Amendment Effective Date, both immediately before and after giving effect to
this Amendment.

ARTICLE V

ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWERS

The Borrowers hereby confirm and agree that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against the Borrowers in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing (regardless of whether enforcement is sought in
equity or at law) and shall not be discharged, diminished, limited or otherwise
affected in any respect, and represents and warrants to the Lenders that it has
no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Credit Documents, or if the Borrowers have
any such claims, counterclaims, offsets, or defenses to the Credit Documents or

 

- 17 -



--------------------------------------------------------------------------------

any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
This acknowledgement and confirmation by the Borrowers is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and the Borrowers acknowledge that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

ARTICLE VI

MISCELLANEOUS

6.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

6.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

6.3 Expenses. The Borrowers agree on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent and the Lenders, and (ii) to
reimburse the Administrative Agent and the Lenders for all reasonable
out-of-pocket costs and expenses, in each case, in connection with the
preparation, negotiation, execution and delivery of this Amendment and the other
Credit Documents delivered in connection herewith.

6.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

6.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

6.7 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

- 18 -



--------------------------------------------------------------------------------

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

JACKSON HEWITT TAX SERVICE INC. JACKSON HEWITT INC. TAX SERVICES OF AMERICA,
INC. HEWFANT INC. By:  

/s/ Daniel P. O’Brien

Name:  

Daniel P. O’Brien

Title:  

EVP & CFO

(signatures continued)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative

Agent, Issuing Lender and as a Lender

By:

 

/s/ M.G. Hyde

Name:

 

M.G. Hyde

Title:

 

MD/SVP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication

Agent, and as a Lender

By:  

/s/ Cameron D. Taylor

Name:  

Cameron D. Taylor

Title:  

Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent, and as a Lender By:  

/s/ Ralph C. Palma

Name:  

Ralph C. Palma

Title:  

Director



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent, and as a Lender By:  

/s/ Andrew Vlahos

Name:  

Andrew Vlahos

Title:  

Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Documentation Agent, and as a Lender

By:  

/s/ James H. Ramage

Name:  

James H. Ramage

Title:  

Managing Director



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ David E. Glickhouse

Name:

 

David E. Glickhouse

Title:

 

Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

 

/s/ George B. Davis

Name:

 

George B. Davis

Title:

 

Vice President



--------------------------------------------------------------------------------

UNION BANK, N.A. (formerly Union Bank of California, N.A.), as a Lender By:  

/s/ M. David Dinges

Name:  

M. David Dinges

Title:  

Vice President



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. (formerly North Fork Bank), as a Lender By:  

/s/ Robert P. Harvey

Name:  

Robert P. Harvey

Title:  

Senior Vice President



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender By:  

/s/ John King

    

/s/ Paul Morahan

Name:  

John King

    

Paul Morahan

Title:  

Manager

    

Manager



--------------------------------------------------------------------------------

TD BANK, N.A. (formerly Commerce Bank), as a Lender By:  

/s/ Craig A. Pasko

Name:  

Craig A. Pasko

Title:  

Vice President



--------------------------------------------------------------------------------

RBS CITIZENS N.A., as a Lender By:  

/s/ Robert Barnhard

Name:  

Robert Barnhard

Title:  

Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Term Loans and Revolving Credit Commitments

 

Lender

   Term Loans    Revolving Credit
Commitment    Non-Revolving
Revolving Credit
Commitment

Wells Fargo Bank, N.A.

   $ 40,000,000    $ 18,666,666.66    $ 12,444,444.45

Bank of America, N.A.

   $ 25,000,000    $ 11,666,666.67    $ 7,777,777.77

PNC Bank, N.A.

   $ 25,000,000    $ 11,666,666.67    $ 7,777,777.77

JPMorgan Chase Bank, N.A.

   $ 25,000,000    $ 11,666,666.67    $ 7,777,777.77

HSBC Bank USA, N.A.

   $ 15,000,000    $ 7,000,000.00    $ 4,666,666.67

Fifth Third Bank

   $ 15,000,000    $ 7,000,000.00    $ 4,666,666.67

RBS / Citizens Bank

   $ 15,000,000    $ 7,000,000.00    $ 4,666,666.67

Union Bank, N.A.

   $ 15,000,000    $ 7,000,000.00    $ 4,666,666.67

Capital One, N.A.

   $ 15,000,000    $ 7,000,000.00    $ 4,666,666.67

Bank of Ireland

   $ 12,500,000    $ 5,833,333.33    $ 3,888,888.89

TD Bank, N.A.

   $ 12,500,000    $ 5,833,333.33    $ 3,888,888.89

Citibank, N.A.

   $ 10,000,000    $ 4,666,666.67    $ 3,111,111.11                     

Total

   $ 225,000,000    $ 105,000,000.00    $ 70,000,000.00                     



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

[to be provided]



--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTOR

The undersigned (a) acknowledges receipt of the foregoing Limited Waiver and
Fourth Amendment to Amended and Restated Credit Agreement (the “Amendment”),
(b) consents to the execution and delivery of the Amendment, (c) reaffirms all
of its obligations and covenants under that certain Guaranty Agreement dated as
of October 6, 2006 (as the same may have been amended, restated, supplemented,
or otherwise modified from time to time) and under each of the Security
Documents executed by it (or to which it is a party) (as the same may have been
amended, restated, supplemented, or otherwise modified from time to time), and
(d) agrees that none of such obligations and covenants shall be affected by the
execution and delivery of the Amendment.

This Consent, Reaffirmation, and Agreement shall be deemed executed under seal
and may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument.

This Consent, Reaffirmation, and Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

This Consent, Reaffirmation, and Agreement shall constitute a Credit Document
under the terms of the Credit Agreement.

As of April     , 2010:

 

JACKSON HEWITT CORPORATE SERVICES INC. By:  

/s/ Daniel P. O’Brien

Name:  

Daniel P. O’Brien

Title:  

EVP, CFO & Treasurer

  (SEAL) JACKSON HEWITT TECHNOLOGY SERVICES LLC By:  

/s/ Daniel P. O’Brien

Name:  

Daniel P. O’Brien

Title:  

EVP, CFO & Treasurer

  (SEAL)